948 F.2d 1097w
John WARD, individually and as Administrator of the Estateof Anton Ward;  Helen Ward;  Helen Ward Tucker;Betty Ward Fisher;  Jean Ward Thompson;Lillie Ward Manns, Plaintiffs-Appellees,v.CITY OF SAN JOSE, a municipal corporation;  Joseph D.McNamara, individually and as Chief of San JosePolice Department, Defendants,andRichard Vasquez, individually and as police officer of theCity of San Jose;  James Rodrigues, individually and aspolice officer of the City of San Jose;  Humberto Renteria,individually and as volunteer reserve police officer of theCity of San Jose, Defendants-Appellants.John WARD, individually and as Administrator of the Estateof Anton Ward;  Helen Ward;  Helen Ward Tucker;  Betty WardFisher;  Jean Ward Thompson;  Lillie Ward Manns;  SabrinaWard, a minor, Plaintiffs-Appellants,v.CITY OF SAN JOSE, a municipal corporation;  Joseph D.McNamara, individually and as Chief of San Jose PoliceDepartment;  Richard Vasquez, individually and as policeofficer of the City of San Jose;  Humberto Renteria,individually and as volunteer reserve police officer of theCity of San Jose, Defendants-Appellees.John WARD, individually and as Administrator of the Estateof Anton Ward, Plaintiff,andDelissa Ward, guardian ad litem of minor Sabrina Ward;Sabrina Ward, minor, Plaintiffs-Appellants,v.CITY OF SAN JOSE, a municipal corporation;  Richard Vasquez,individually and as police officer of the City of San Jose;James Rodrigues, individually and as police officer of theCity of San Jose;  Humberto Renteria, individually and asvolunteer reserve police officer of the City of San Jose,Defendants-Appellees.John WARD, individually and as Administrator of the Estateof Anton Ward;  Helen Ward;  Helen Ward Tucker;Betty Ward Fisher;  Jean Ward Thompson;Lillie Ward Manns, Plaintiffs-Appellees,v.CITY OF SAN JOSE, a municipal corporation, Defendant,andRichard Vasquez, individually and as police officer of theCity of San Jose;  James Rodrigues, individually and aspolice officer of the City of San Jose;  Humberto Renteria,individually and as volunteer reserve police officer of theCity of San Jose, Defendants-Appellants.John WARD, individually and as Administrator of the Estateof Anton Ward;  Helen Ward;  Helen Ward Tucker;Betty Ward Fisher;  Jean Ward Thompson;Lillie Ward Manns, Plaintiffs-Appellees,v.CITY OF SAN JOSE, a municipal corporation;  Joseph D.McNamara, individually and as Chief of San Jose PoliceDepartment;  Richard Vasquez, individually and as policeofficer of the City of San Jose;  James Rodrigues,individually and as police officer of the City of San Jose;Humberto Renteria, individually and as volunteer reservepolice officer of the City of San Jose, Defendants-Appellants.
Nos. 90-15077, 90-15121, 90-15166, 90-15846 and 90-15848.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted April 10, 1991.Decided Nov. 4, 1991.

1
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  SEE 967 F.2d 280.